Citation Nr: 0612605	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for vestibulopathy, status post resection of left 
acoustic neuroma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to April 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  

The veteran requested and was scheduled for a Board hearing, 
but failed to appear, and has not filed a motion for a new 
hearing date.  Accordingly, the case will be processed as if 
the veteran withdrew his hearing request.  38 C.F.R. § 
20.702(d) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Notice under the Veterans Claims Assistance Act (VCAA) must 
be provided prior to the initial decision on a claim, and in 
those instances where such notice is not provided in a timely 
fashion, any possible prejudice can only be cured by 
subsequent readjudication of the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA has duties under 
the VCAA to apprise a claimant of the evidence necessary to 
substantiate their claims for benefits and to make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notice of the evidence needed to substantiate an 
initial rating and an appropriate effective date must also be 
provided.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).  

Unfortunately, the veteran was not provided with timely VCAA 
notice and was not provided with notice of the evidence 
necessary to establish disability ratings and effective 
dates.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. §§ 3.400, 3.500.  Although the record contains a May 
2005 letter that would likely be adequate under the VCAA for 
purposes of an initial effective date for the veteran's 
vestibulopathy, the RO did not readjudicate this claim 
following the notice.  As such, this matter must be remanded 
to ensure that proper notice and procedure are provided with 
respect to the veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), such that the letter includes 
information concerning disability ratings 
and effective dates for the award of 
benefits.

2.  After conducting any additional 
indicated development, the case should 
again be reviewed on the basis of any 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





